Exhibit 10.16

AMENDMENT NUMBER ONE

TO THE

WEST CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN

(as amended and restated effective December 29, 2011)

WHEREAS, West Corporation, a Delaware corporation (the “Company”), has
heretofore adopted and maintains a nonqualified deferred compensation plan known
as the “West Corporation Nonqualified Deferred Compensation Plan,” as amended
and restated effective December 29, 2011 (the “Plan”);

WHEREAS, the Company has reserved the power to amend the Plan in certain
respects; and

WHEREAS, the Board of Directors of the Company has authorized the amendment of
the Plan to specify the methods for participants in the Plan to provide for the
payment of the applicable tax withholding amounts due in connections with
distributions.

NOW THEREFORE, pursuant to the power of amendment contained in Article VIII of
the Plan, the Plan is hereby amended as follows:

1. Effective January 1, 2012, Section 6.5 of the Plan is hereby amended and
restated in its entirety as follows:

“6.5 Taxes. All distributions hereunder shall be subject to applicable
withholding of federal, state and local income, employment and other taxes as
determined by the Plan Administrator, and the Employer shall have the right to
require, prior to making any such distribution, payment by the Participant of
the amounts required to be withheld or paid in connection with such
distribution. The Participant may satisfy any such withholding obligation by one
of (or a combination) of the following means: (a) making a cash payment to the
Employer, (b) authorizing the Company to withhold cash from any cash
distribution to the Participant under the Plan and/or (c) to the extent the
withholding obligation arises from the



--------------------------------------------------------------------------------

distribution of the Common Stock (the extent of the tax withholding obligation
to be allocated to the distribution of Common Stock to be pro-rated between cash
and Common Stock based on the relative fair market values distributed), to
withhold Common Stock which would otherwise be delivered to Participant having
an aggregate fair market value (as determined by the Plan Administrator by
whatever means or method as the Plan Administrator, in the good faith exercise
of its discretion, shall at such time deem appropriate), determined as of the
date the obligation to withhold or pay taxes arises in connection with the
Common Stock distribution, equal to the amount necessary to satisfy any such
obligation (but, in the case of Common Stock, not in excess of the applicable
minimum statutory withholding rate). If benefits credited to a Participant under
the Plan are subject to withholding taxes prior to the date on which such
benefits are distributed, the Employer shall either withhold such taxes from
other compensation payable to the Participant or reduce the Participant’s Plan
benefit by the amount of such withholding taxes.”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent on this 10th day of January, 2012.

 

WEST CORPORATION

By

 

/s/ Nancee R. Berger

Name:

  Nancee R. Berger

Title:

  President and Chief Operating Officer

 

3